COLEMAN Circuit Judge, with whom CLARK, Circuit Judge,
joins, dissenting:
I respectfully disagree with the views of the en banc Court.
As the record will show, I participated in the decision of the panel, and concurred in it. Further consideration has resulted in no alteration of opinion. The panel opinion will, I suppose be reported along with the en banc opinion. The citations to the opinion of the District Court are there set forth.
I shall not retrace those opinions, but shall content myself with saying, once more, that the sole issue here is whether the statute authoriezs the EEOC to disclose information obtained through its investigation to the charging party or attorney prior to the institution of court proceedings.
After lengthy consideration, the Congress failed to authorize such a disclosure, so now, in my opinion, the Court adjudicates wherein the Congress failed to legislate.
There really is no legislative history justifying such a result. One swallow does not make a spring and, the expressions of two or three Congressmen, of a total of 531, falls within the same category.
Congress did clearly say, however, that prior to the institution of proceedings information obtained pursuant to an investigation shall not be made public in any manner whatsoever.
*1153That is to me plain enough, so I think the District Court correctly decided this issue.